Citation Nr: 0108420	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  97-17 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services, Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

A review of the record reveals that in an April 1997 
substantive appeal (Form 9), the veteran indicated that he 
desired a travel Board hearing at the local RO.  A letter 
notifying the veteran that a travel Board hearing was 
scheduled in February 2000 was mailed to his last known 
address, and was not returned to the RO as undeliverable.  A 
handwritten note in the claims folder indicates that the 
veteran failed to appear for his travel Board hearing.  
Accordingly, the Board will proceed with this case.



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The other 
salient features of the new statutory provisions impose the 
following obligations on the Secretary (where they will be 
codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Service medical records show no recorded complaints, findings 
or statements of medical history indicative of PTSD.  Service 
personnel records reveal that the veteran was convicted of 
assaulting two soldiers in a July 1973 court-martial 
proceeding, and was sentenced to a correction camp.  A June 
1974 separation examination report notes a normal psychiatric 
clinical evaluation.

The veteran filed a claim of entitlement to service 
connection for PTSD in September 1996.  On VA examination in 
November 1996, the veteran reported that he never saw combat 
during service.  He explained that he served as a recruiter 
while stationed in Germany, and indicated that he felt 
responsible for the men he re-enlisted who were subsequently 
killed in Vietnam.  The veteran related that he was court-
martailed after stabbing two other soldiers in a knife fight, 
and spent three months in a stockade in Germany before being 
transferred to a facility in the United States for 
rehabilitation.  Following a mental status examination, the 
physician concluded that the veteran did not qualify for a 
diagnosis of PTSD.  He explained that the veteran was not 
exposed to unusual or life threatening circumstances during 
service, and never served in a combat area.  The examiner 
opined that the veteran's inability to stay in intimate 
relationships was likely related to a character disorder 
resulting from growing up in a severely dysfunctional and 
alcoholic family.

Based on this evidence, a March 1997 rating decision denied 
the veteran's claim of entitlement to service connection for 
PTSD.  The veteran filed a notice of disagreement (NOD) with 
this decision in April 1997, and submitted a substantive 
appeal (Form 9) later that month, perfecting his appeal.

VA outpatient records show treatment for PTSD, major 
depression, and a bipolar disorder from December 1997 to May 
2000.

In a June 2000 PTSD questionnaire, the veteran reported that 
he was assigned to funeral detail when stationed at Fort 
Lewis, Washington.  He was unable to recall the dates or 
times of any of the funerals.

In correspondence later that month, the veteran explained 
that he was on funeral detail two to three times a week while 
stationed at Fort Lewis, Washington, which required him to 
escort approximately 150 dead soldiers to their gravesites 
over a one-year period.  He related that he was placed on 
recruiting duty while stationed in Germany and re-enlisted 
two of his friends, who were later killed in Vietnam.

In July 2000 correspondence to the United States Armed 
Services Center for Research of Unit Records (USASCRUR), 
formerly the United States Army and Joint Services 
Environmental Support Group (ESG), the RO requested 
information which would verify any of the veteran's alleged 
stressors.  In a response later that month, the USASCRUR 
reported that it was unable to verify the claimed stressors 
and indicated that more detailed information was necessary to 
conduct a meaningful search.  According to the record, the 
soldiers named in the veteran's June 2000 letter were not 
listed in U.S. Army casualty data.

In September 2000, the veteran reported that he was raped 
during service in September 1969, when he returned to the 
barracks intoxicated and passed out in his bunk.  One of the 
veteran's friends attempted to stop the men from raping him, 
but feared for his life because "there were too many of 
them."  The veteran stated that he was afraid to report the 
incident and was "never comfortable" following the attack.  
He explained that he started using drugs and alcohol to 
forget the incident.  He related that he always carried a 
weapon for protection and practiced knife throwing.  The 
veteran reported that two drunken soldiers came into his 
barracks with knives in 1973 and he feared that he would be 
raped again.  Consequently, he grabbed one of the knives and 
"cut both of them pretty bad."  He explained that he was 
sentenced to a corrections camp after being convicted in a 
court-martial proceeding.  He was subsequently given funeral 
detail.  The veteran reported an inability to maintain 
relationships following his separation from service and 
indicated that he experienced "nightmares about the dead and 
the burials."

During a September 2000 VA examination, the veteran reported 
four periods of psychiatric hospitalization since 1996 and 
monthly outpatient psychotherapy.  The diagnostic impression 
was polysubstance abuse, possibly in partial remission, and a 
pain disorder associated with both psychological factors and 
a general medical condition.  A personality disorder with 
antisocial characteristics was also reported. 

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressors.  38 C.F.R. § 3.304(f) (2000).  See 38 
U.S.C.A. § 1154(b) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.304(d), (f) (2000).  In this case, there must be 
corroborative evidence of the claimed in-service stressors.  
See Zarycki v. Brown, 6 Vet. App. 91 (1993).

While the claims file includes diagnoses of PTSD, these 
diagnoses were based upon reported in-service stressors that 
have not been verified, including the alleged in-service 
physical assaults.  Verification of the veteran's 
aforementioned reported in-service stressors is necessary.

The existence of an event alleged as a "stressor" that 
results in PTSD, though not the adequacy of the alleged event 
to cause PTSD, is an adjudicative, not a medical 
determination.  See Zarycki, supra.  The sufficiency of the 
stressor is a medical determination and adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  See West; Colvin v. Derwinski, 
1 Vet. App. 171 (1991).

The Board notes that the VA has adopted manual provisions 
that acknowledge that individuals claiming in-service 
personal assault may find it difficult to produce evidence to 
support the occurrence of the stressor.  However, alternate 
sources are available that may provide credible support to a 
claim of an in-service personal assault.  These include 
medical or counseling treatment records following the 
incident, military or civilian police reports, reports from 
crisis intervention or other emergency centers, statements 
from confidants such as family members, roommates, clergy, or 
fellow service members, or copies of personal diaries or 
journals.  VA Adjudication Manual M21-1 (M21-1), Part III, 
5.14(c) (February 20, 1996).  The Court has indicated that 
the provisions in M21-1, Part III, 5.14(c), which addresses 
PTSD claims based on personal assault, are substantive rules 
which are the equivalent of VA regulations.  Patton v. West, 
12 Vet. App. 272, 282 (1999).

Under the provisions of M21-1, a stressor development letter 
specifically tailored for personal assault cases should be 
sent to such veterans.  While the record reflects that the RO 
mailed the veteran a PTSD questionnaire in October 1996, it 
does not appear that it sent him the personal assault 
stressor development letter.  The Board finds that this 
should be done.  See M21-1, Part III, 5.14(b)(3)(a), 
5.14(c)(6), (c)(7); see also Patton.

In addition, a review of the claims folder reveals that 
relevant evidence in support of the veteran's claim may exist 
or could be obtained.  See Epps v. Brown, 9 Vet. App. 341 
(1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  In 
particular, during the most recent VA examination, the 
veteran reported four periods of psychiatric hospitalization 
since 1996, and monthly outpatient psychotherapy.  The Board 
notes that these records may be relevant to the disposition 
of the veteran's claim, both for the purpose of establishing 
key facts and for purposes of evaluating the probative value 
of the veteran's evidentiary assertions and other evidence of 
record.

It also appears that the veteran is currently receiving 
disability benefits from the Social Security Administration 
(SSA).  However, records from the SSA have not been 
associated with the veteran's claims folder.  Although any 
SSA decision would not be controlling, it may be pertinent to 
the veteran's appeal.  See Murincsak v. Derwinski, 2 Vet. 
App. 363, 370 (1992) (VA's duty to assist includes obtaining 
SSA decision and supporting medical records pertinent to VA 
claim), and Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) 
(VA cannot ignore SSA determination of disability but must 
provide reasons or bases regarding such determination).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of treatment for PTSD that 
are not currently a part of the record.  
After any necessary information and 
authorization are obtained from the 
veteran, outstanding records, VA or 
private, inpatient or outpatient, should 
be obtained by the RO and incorporated 
into the claims folder. 

3.  The RO should also make every effort 
to obtain a copy of all records relating 
to the veteran's claim with the SSA.  The 
RO should contact the SSA and request a 
copy of any decision on the merits of a 
claim and copies of any medical records 
reviewed in reaching that determination.  
If the SSA has made no decision or has no 
records, this should be documented in the 
record.  

4.  Since the veteran has alleged 
stressors that involve allegations of 
non-combat personal assault, the RO 
should develop the veteran's claim in 
compliance with Patton v. West, 12 Vet. 
App. 272 (1999) under all of the 
applicable requirements of the VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part 
III, Paragraph 5.14(c) (Feb. 20, 1996).  
The RO should afford the veteran the 
opportunity to submit any additional 
evidence in support of his claim for 
service connection for PTSD, to include 
statements from relatives.  He should be 
asked to provide any additional 
information possible regarding the 
stressful events claimed to have caused 
PTSD, and to identify potential 
alternative sources for supporting 
evidence regarding the stressors he 
alleges occurred in service.  In 
particular, the veteran should provide as 
much detailed information as possible, 
including the dates, places, names of 
people present, and detailed descriptions 
of events.  The veteran is advised that 
this information is necessary to obtain 
supportive evidence of the stressful 
events and that he must be as specific as 
possible because without such details an 
adequate search for verifying information 
can not be conducted.

If warranted, the RO should then request 
any supporting evidence from alternative 
sources identified by the veteran and any 
additional alternative sources deemed 
appropriate if the veteran has provided 
sufficiently detailed information to make 
such a request feasible.

5.  The RO should then review the file 
and make a specific written 
determination, in accordance with Patton, 
with respect to whether the veteran was 
exposed to a stressor, or stressors, in 
service, and, if so, the nature of the 
specific stressor or stressors 
established by the record.  In reaching 
this determination, the RO should address 
any credibility questions raised by the 
record.

6.  If, after review of the additional 
evidence, the RO finds that an additional 
VA psychiatric examination is warranted, 
the veteran should be examined by a VA 
psychiatrist to determine whether any 
psychiatric disorder or disorders are 
present, and, if so, the correct 
diagnostic classification of any disorder 
present.  The claims folder or the 
pertinent medical records contained 
therein must be reviewed by the examiner 
in conjunction with the examination.  The 
examination report should include a 
detailed account of all pathology found 
present.  The examiner should provide 
explicit responses to the following 
questions:

(a)  Does the veteran have a psychiatric 
disorder?

(b)  If a diagnosis of PTSD is 
appropriate, the examiner should 
determine whether the in-service 
stressor(s) found to be established by 
the RO are sufficient to produce PTSD.  
The examiner should be instructed that 
only the verified events listed by the RO 
may be considered as stressors for 
purposes of linking a PTSD to service.

(c)  The examiner should identify all 
existing psychiatric diagnoses, and 
specifically address the etiology of each 
disorder.  If the examiner notes the 
presence of any coexistent psychiatric 
disorders, an opinion should be provided 
as to whether such psychiatric disorders 
are causally related to PTSD.

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

8.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to 
service connection for PTSD.  If the 
veteran's claim remains denied, he and 
his representative should be provided 
with a supplemental statement of the 
case, which includes any additional 
pertinent law and regulations.  The 
veteran should then be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.

9.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


